 1   JAN EDWARD RONIS
     California State Bar No. 51450
 2   105 West F Street, 3rd Floor
     San Diego, California 92101
 3   Telephone: (619)236-8344
     Facsimile: (619)639-8860
 4   jan@ronisandronis.com
 5   Attorney for Defendant
     Ruben Andre Garcia
 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
                       (HONORABLE JANIS L. SAMMARTINO)
11

12   UNITED STATES OF AMERICA,              )      Case No. 19-cr-04488-JLS-3
                                            )
13               Plaintiff,                 )
                                            )
14   v.                                     )
                                            )     SUPPLEMENTAL SENTENCING
15   RUBEN ANDRE GARCIA,                    )     DOCUMENTS
                                            )
16               Defendant.                 )
                                            )
17
           The Defendant, RUBEN ANDRE GARCIA, by and through his attorney JAN
18
     EDWARD RONIS, hereby files the following supplemental sentencing documents.
19
     Attached hereto are letters in support of Mr. Garcia.
20

21

22
                                                Respectfully submitted,
23

24
     Dated: June 11, 2021                        s/ Jan Edward Ronis
25                                              JAN EDWARD RONIS
                                                Attorney for Defendant Garcia
26

27

28
Gmail - FW: Ruben Garcia                                                                                                       6/11/21, 7:46 PM




                                                                                   Delaina Contreras <rdcontreras@gmail.com>



 FW: Ruben Garcia
 6 messages

 Gretchen von Helms <gvh@ronisandronis.com>                                             Fri, Jun 11, 2021 at 2:22 PM
 To: Delaina Contreras <rdcontreras@gmail.com>, Jan Ronis <jan@ronisandronis.com>, Marisa Ronis
 <marisa@ronisandronis.com>


    Letter print for filing




    From: gracelemusm@gmail.com <gracelemusm@gmail.com>
    Sent: Thursday, June 10, 2021 9:38 PM
    To: Gretchen von Helms <gvh@ronisandronis.com>
    Subject: Ruben Garcia



    June 10, 2021



    TO WHOM IT MAY CONCERN:

    At. Gretchen Christina Von Helms

    Attorney at Law



    At the request of the detainee Ruben Garcia, I hereby transmit this email to you to inform you about his conduct at the
    Western Region Detention Facility/Geo group.

    Ruben Garcia arrived at this detention center in October/November 2019. Within a couple of weeks of his arrival, he
    began attending Christian services in chapel whenever his group was scheduled for religious service. He was
    immediately resolute in initiating his relationship with God.

    During almost two years of being in this detention center, he has taken correspondence courses with prison ministries
    recommended by me. Just to mention a few, Gospel Echoes Team, he earned 8 diplomas by finishing the full course;
    Prisoners for Christ Outreach Ministries, diploma of completion of unit 1; Crossroads Prison Ministries, unit 1
    completion diploma.

    Apart from his correspondence studies he has always been very constant in reading and studying the material I
    provide; as well as receiving pastoral counseling by me multiple times.

    His conduct has been admirable, and I can recognize the transformation God has made in his life. He has never had
    problems with staff or other detainees. He has conducted himself all this time in a very respectable and peaceful
    manner with everyone.

    His return to the public will by no means endanger our society, all the contrary, I am sure his family, friends and


https://mail.google.com/mail/u/0?ik=ba230c9204&view=pt&search=…sg-f%3A1702308892662605837&simpl=msg-a%3Ar7848314112493101372        Page 1 of 3
Gmail - FW: Ruben Garcia                                                                                             6/11/21, 7:46 PM



    community will benefited by his Godly conduct.

    It is not our policy to give a letter of recommendation to any detainee even if they deserved it, but in Ruben's case, I
    have done an exception because I have ministered him for almost two years and I have no hesitation in giving this
    information of his excellent conduct in this center.



    For the reason given above, I am sending you this email through my personal email.

    Respectfully,



    Chaplain Grace Lemus

    WRDF/GEO GROUP




 Delaina Contreras <rdcontreras@gmail.com>                                                         Fri, Jun 11, 2021 at 2:25 PM
 To: Gretchen von Helms <gvh@ronisandronis.com>

    Thank you.

    R. Delaina Contreras
    209.489.7784
    [Quoted text hidden]
Alexie Perez

Chicago, IL

June 8, 2021



To Whom It May Concern:



       I am writing on the behalf of Ruben Andre Garcia. Andre is my best friend’s older

brother. Alisson and I have been friends since the age of 12. We have been childhood friends

for almost a decade and growing up together I got to witness the care of an older brother

Andre was growing up. He always inspired us to do better, becoming independent and create a

good life for ourselves. Through the years, I saw how Andre was a hard working son, protective

brother and responsible friend. With great desire, I hope to welcome him to Chicago where he

can become the best version of himself and proceed to demonstrate all the characteristics of

the older brother and son that he was.



Thank you,



Alexie Perez
James Pauta
5019 W. Byron St
Chicago, IL 60641




June 9, 2021


RE: Ruben Andre Garcia




To whom it may concern


         Andre and I grew up together for the better part of a decade and although we have become
estranged over the years, we continue to support our families and come together for our sister, Alisson
(Nikki) Pauta. Growing up, Andre was always ambitious and competitive and wanted to achieve in
everything he sought out whether it being chess, his schoolwork, or soccer. However, as time went on,
the realities of coming from not one but two broken homes had Andre to essentially fend for himself. All
of us, myself included, come from lower middle-class families and despite our pursuits of higher education
and hard work, our lives continue to be challenging as opportunities are seldom. Andre found
opportunities on the west coast with his charisma and social skills and was able to make a decent living
despite being far from his family. Strangely enough, he grew closer the further he was to his mother and
Nikki, always making the effort to talk to them regularly, making up for the distance by still engaging and
being involved as much as possible. I am not going to justify his actions or his role in what happened
simply because I understand that the very nature of the pornographic industry exploits people. Even for
the people who willing partake in it, the industry systemically functions in a way that feeds into all of us
by offering the tempting superficiality of wealth, intimacy, fame etc. And now, Andre is going to be
subjugated into another system, this one of justice and punishment. For every person prosecuted in these
criminal cases, there is power that has the potential to destroy a person’s humanity or keep it intact
enough where a person can have essentially a second chance after being rehabilitated by active programs
and initiatives to building a life away from crime. Sadly, many are denied these things but for the rest like
Andre, there is still time, there is still hope. In situations like these, there needs to be an alternative. On
the outside, there are family members doubtful that Andre will return, that he will be lost, eaten up by
the machine and it is heartbreaking to think about. Whatever Andre does, I hope he does for his family
as much as he did for himself because the reality is his family will be there for him through this part of his
life, however long it takes, as we have always tried to be there for him.


Respectfully,
James Pauta
               Zacatlan Motors
                  1328 W Holt Blvd Ontario, CA 91762
               Phone (909) 984-7090. Fax: (909) 984-95670




To the Honorable Judge Janis L. Sammartino:

     My name is Cesar Charolet, owner of Zacatlán Motors a
dealer of used cars, who have known García family for more
than 45 years now. They have bought us cars along these
years, so we have had the pleasure to meet with Rubén García
León and his wife, and his good son Andre.

I’m writing this letter because I would like to express the
concern and surprise that I felt when I was informed of what
happened to Ruben Andre Garcia, because I, as a person who
is witness of the values, moral and education taught to him
since he was a little boy, couldn’t believe that he is considered
guilty of a crime of such magnitude.

Based on the facts and on how close I am to the family; I truly
believe that he is more of a victim than a criminal. Victim of the
pressure and influence of bad people, so I truly believe that he
deserves to be heard and therefore, a second chance to be
integrated again to the society.

Truly yours,

Cesar Charolet.
Tuesday June 8, 2021

To: Whom It May Concern

Re: Ruben Andre Garcia


Blessings,

My name is Clifton Ellis, and I have been a friend of Andre for nearly 15 years. Since then, I have
known him to be an extremely respectful and polite individual. Although we are not related, I have
come to consider him like a younger brother to me.

We have spent time as roommates in the past, and since then I have personally witnessed the beginning
of a positive transformation within him, prior to the associated matters. Due to his rate of growth in his
maturity, three years ago I chose to bless him with the responsibility of being a godfather to my
daughter.

I do believe Andre is very aware of the effects of the choices made in life, and that he is a person of
responsibility. As a small-business owner and a happily married father of two, he will always be able to
count on me as a mentor and a friend.

Thank you for your time.
Sincerely,



Clifton Ellis
